Citation Nr: 1011819	
Decision Date: 03/30/10    Archive Date: 04/07/10

DOCKET NO.  08-34 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Richard Rasmussen, Associate Counsel


REMAND

The Veteran had active military service from May 1977 to 
January 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.

In an October 2007 statement, the Veteran contends that he is 
unable to maintain gainful employment due to his service-
connected disabilities.  At a February 2010 hearing, the 
Veteran indicated that he is unable to pursue any of his 
previous forms of employment due to his service-connected 
disabilities.  Hearing Transcript at 3-6.  Additionally, at 
the hearing, the Veteran contended that he is unable to 
remain in school due to his service-connected depression.  
Id. at 6.  Thus, the Veteran contends that service connection 
is warranted for TDIU.

A total disability rating based on individual unemployability 
due to service-connected disability (TDIU) may be assigned 
where the schedular rating is less than total, when it is 
found that the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disability.  See 38 C.F.R. §§ 3.340, 3.341, 4.15, 
4.16 (2009).  This is so, provided the unemployability is the 
result of a single service-connected disability ratable at 
60 percent or more, or the result of two or more service-
connected disabilities, where at least one disability is 
ratable at 40 percent or more and there is sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. § 4.16(a).

The evidence of record indicates that the Veteran has a high 
school diploma and some college education.  The Veteran last 
worked full time as a janitorial supervisor in 2004; however, 
a June 2008 treatment record from the Hot Springs VA Medical 
Center (VAMC) indicates that the Veteran was then working in 
a part-time work-study program and, at the February 2010 
hearing, the Veteran stated that he worked part time for the 
Census Bureau in 2009.  Hearing Transcript at 8.  The Veteran 
has been awarded service connection for:  status post left 
total knee arthroplasty rated as 60 percent disabling; 
depressive disorder rated as 30 percent disabling; 
osteoarthritis of the left knee rated as 10 percent 
disabling; status post fracture of the left lateral femoral 
condoyle with internal fixation rated as 10 percent 
disabling; history of lumbar strain with degenerative 
arthritis rated as 10 percent disabling; scars of the left 
knee rated as 10 percent disabling; and multiple small scars 
of the right arm rated as noncompensably (zero percent) 
disabling.  The total combined rating for the service-
connected disabilities is 80 percent.  As such, the Veteran 
meets the schedular criteria for consideration for 
entitlement to TDIU.  See 38 C.F.R. § 4.16(a).  

The remaining question is whether the Veteran is unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disability.  See 38 C.F.R. 
§ 4.16(a).  Consequently, the Board must determine whether 
the Veteran's service-connected disabilities combine to 
preclude him from engaging in substantially gainful 
employment (work that is more than marginal, which permits 
the individual to earn a "living wage").  Moore v. 
Derwinski, 1 Vet. App. 356 (1991).  The fact that a Veteran 
may be unemployed or has difficulty obtaining employment is 
not determinative.  The ultimate question is whether a 
Veteran, because of service-connected disability, is 
incapable of performing the physical and mental acts required 
by employment, not whether he can find employment.  Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993).  An inability to work 
due to advancing age may not be considered.  38 C.F.R. 
§§ 3.341(a), 4.19 (2009).  In making its determination, VA 
considers such factors as the extent of the service-connected 
disability, and employment and educational background.  See 
38 C.F.R. §§ 3.321(b), 3.340, 3.341, 4.16(b), 4.19.

In January 2008, the Veteran was afforded a VA examination in 
connection with this claim.  The examiner noted that the 
Veteran's service-connected disabilities were:  status post 
total knee arthroplasty, with residual loss of motion and 
chronic pain; degenerative disease of the lumbar spine; and 
minimal scars of the right arm.  The examiner concluded that:

It is my opinion that the Veterans SC 
disability of his left knee arthroplasty 
with residual pain and loss of motion 
does limit the type of employment that he 
can do.  He is currently in college and 
pursuing a degree in an area that will 
make him employable.  Currently he would 
be unable to work in a job that required 
extended walking or standing.  [His] back 
[is] not of significant findings to 
prevent employment except for heavy 
lifting, etc.  The scars to not cause any 
impairment.  A job where he sat for the 
most part would be, in my opinion, 
possible.

When VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  38 C.F.R. § 3.159(c)(4) (2009); Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  Here, the January 2008 
examiner failed to identify all of the Veteran's then-current 
service-connected disabilities.  The examiner did not include 
osteoarthritis of the left knee or status post fracture of 
the left lateral femoral condoyle, which were service 
connected at the time of the examination.  Subsequent to the 
examination, the Veteran has been service connected for 
depressive disorder and tender scars of the left knee.  Thus, 
the Board finds that the January 2008 examination is 
inadequate for purposes of determining entitlement to TDIU.

VA regulations require VA to obtain a medical opinion based 
on the evidence of record if VA determines such evidence 
necessary to decide the claim.  See 38 U.S.C.A. § 5103A(d)(2) 
(West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2009).  A medical 
opinion is necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim.  See McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  As such, the Board finds that further development 
is needed in order for an examiner to address the extent of 
functional and industrial impairment from the Veteran's 
combined service-connected disabilities without regard to the 
Veteran's non-service-connected disabilities.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's VA treatment 
records from the Hot Springs VAMC 
prepared since May 2009, and any other 
medical facility identified by the 
Veteran, and associate the records with 
the claims folder.  Assist the Veteran in 
obtaining any identified records.

2.  After any additional treatment 
records have been associated with the 
claims file, schedule the Veteran for a 
VA examination with an examiner who can 
evaluate both psychological and physical 
symptoms.  (Advise the Veteran that 
failure to appear for an examination as 
requested, without good cause, could 
adversely affect his claim.  See 
38 C.F.R. § 3.655 (2009).)  The claims 
file, including a complete copy of this 
remand, should be made available to, and 
reviewed by, the designated examiner.  
The examiner should take a detailed 
history from the Veteran, conduct an 
examination, and ensure that all tests 
necessary to provide the opinion 
requested below are conducted. 

In consideration of the examination 
results, the examiner should ascertain 
whether the Veteran's service-connected 
disabilities (including both psychiatric 
and physical disabilities) combine to 
make him unable to secure or follow 
substantially gainful employment.  The 
opinion should take into account the 
Veteran's employment history, and his 
educational and vocational attainment.  
However, the examiner should not consider 
the impact of any non-service-connected 
disabilities on his employability.  The 
bases for the opinion provided should be 
explained in detail.  (The Board 
recognizes that a certain degree of 
conjecture is required to arrive at any 
medical opinion; the examiner should 
state his or her opinion regarding 
employability due to service-connected 
disability even if a certain level of 
speculation is required to do so.)

After the requested examination has been 
completed, the report should be reviewed 
to ensure it is in complete compliance 
with the directives of this remand.  If 
the report is deficient in any manner, it 
should be returned to the examiner.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

3.  After undertaking any other 
development deemed appropriate, re-
adjudicate the claim of entitlement to 
TDIU.  If the benefit sought is not 
granted, furnish the Veteran and his 
representative with a supplemental 
statement of the case (SSOC) and afford 
them an opportunity to respond before the 
record is returned to the Board for 
further review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
Veteran until he is notified by VA.  The Veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires all claims remanded by the Board or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
2002 & Supp. 2009). 



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).

